DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1, 17, and 19-23.  Claims 2-16 and 18 are withdrawn.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
In regards to claim 1, line 4, the phrase “with an opening” should be changed to “with an opening and a space,” in line 5, the phrase “the opening being defined by” should be changed to “the space being defined in the strike box by,” in line 6, the phrase “a bottom panel” should be changed to “a bottom panel of the strike box,” in line 8, the phrase “is completely enclosed” should be changed to “completely encloses the space,” in line 9, the phrase “access to the opening” should be changed to “access to the opening and the space,” in line 11, the phrase “the opening formed in the strike box” should be changed to “the space defined by the strike box,” and in lines 18 and 19, each instance of the phrase “the opening” should be changed to “the space.”
In regards to claim 17, line 6, the phrase “with an opening” should be changed to “with an opening and a space,” in line 7, the phrase “the opening being defined by” should be changed to “the space being defined in the strike box by,” in line 8, the phrase “a bottom panel” should be changed to “a bottom panel of the strike box,” in line 10, the phrase “is completely enclosed” should be changed to “completely encloses the space,” in line 11, the phrase “access to the opening” should be changed to “access to the opening and the space,” and in line 13, the phrase “the opening formed in the strike box” should be changed to “the space defined by the strike box.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 17, the phrase “so that the strike box is completely enclosed but for the opening” suggests that the opening of the strike box is located adjacent or near the aperture of the base plate or located at the end of the indicator arrow for reference character 136 in Figure 16 of applicant’s application (see annotated Figure 16 below), however, the claims also recite that the opening is defined by the various panels of the strike box, which then locates the opening within the strike box confines or at reference character 294 (see annotated Figure 16 below).  It is understood from the specification that the opening 136 includes area or space 294, however, the phrase “but for the opening” only locates the opening in the location shown in Figure 16 below.  For examination purposes, the strike box will be examined as having a space in which the portion of the bolt is received, with the opening being located such that the bolt can enter into the space, i.e. the opening being located to allow access to the space by the bolt.  The claims have been examined with the language set forth in the claim objections above.

    PNG
    media_image1.png
    504
    616
    media_image1.png
    Greyscale


In regards to claims 19-23, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 17, 19, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leska et al. (US-8814233).
In regards to claim 1, Leska et al. discloses a sensor assembly for a lock assembly 17 of a door 14, the sensor assembly comprising: a strike assembly 18 including a base plate (see Figure 4 below) and a strike box (box or enclosure portion of the strike assembly 18 formed by the first side panel, second side panel, top panel, bottom panel, and back panel shown in Figures 3 and 4 below), the base plate formed with an aperture (see Figure 4 below), the strike box formed with an opening (see Figure 4 below) and a space (space within which a portion of bolt 56 is received, Figure 4) sized that shaped to receive a portion of a bolt 56 of the lock assembly therein (Figure 4), the space being defined in the strike box by a back panel, a first side panel, a second side panel, a top panel, and a bottom panel of the strike box (see Figures 3 and 4 below), the back panel being connected to and extending completely between the first side panel, the second side panel, the top panel, and the bottom panel so that the strike box completely encloses the space, but for the opening (apparent from Figures 3 and 4 that the back panel is connected to the first side panel, second side panel, top panel, and bottom panel are connected to create the enclosed space in which the portion of the bolt is received, except for the opening through which the bolt extends in Figure 4), the strike box fixedly connected to the base plate such that the aperture of the base plate permits access to the opening and the space of the strike box from an exterior of the strike plate (the strike box being fixedly connected to the base plate to form the strike assembly 18, Figures 3 and 4), a sensor 114 fixed within the space defined by the strike box of the strike assembly, the sensor coupled to an inside surface of the strike box (surface of the back panel on which the sensor is located, see Figure 4 below), the sensor configured to detect whether the portion of the bolt of the lock assembly has entered the space a sufficient distance so as to prevent removal of the portion of the bolt from the space when an opening force is applied to the door (when in the locked position as shown in Figure 4, the bolt 56 is not removable from the space by an opening force to swing the door open, Col. 7, lines 41-43).

    PNG
    media_image2.png
    549
    751
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    930
    796
    media_image3.png
    Greyscale

In regards to claim 17, Leska et al. discloses a lock assembly for a door, the lock assembly comprising: a latch assembly 17 coupled to the door and including an extendable bolt 56; a strike assembly 18 coupled to a jamb corresponding to the door (Figure 1), the strike assembly configured to receive a portion of the extendable bolt of the latch assembly to secure the door to the jamb (Figure 4), the strike assembly including a base plate (see Figure 4 above) and a strike box (box or enclosure portion of the strike assembly 18 formed by the first side panel, second side panel, top panel, bottom panel, and back panel shown in Figures 3 and 4 above), the base plate formed with an aperture (see Figure 4 above), the strike box formed with an opening (see Figure 4 above) and a space (space within which a portion of bolt 56 is received, Figure 4) sized that shaped to receive a portion of a bolt 56 of the lock assembly therein (Figure 4), the space being defined in the strike box by a back panel, a first side panel, a second side panel, a top panel, and a bottom panel of the strike box (see Figures 3 and 4 above), the back panel being connected to and extending completely between the first side panel, the second side panel, the top panel, and the bottom panel so that the strike box completely encloses the space, but for the opening (apparent from Figures 3 and 4 that the back panel is connected to the first side panel, second side panel, top panel, and bottom panel are connected to create the enclosed space in which the portion of the bolt is received, except for the opening through which the bolt extends in Figure 4), the strike box fixedly connected to the base plate such that the aperture of the base plate permits access to the opening and the space of the strike box from an exterior of the strike plate (the strike box being fixedly connected to the base plate to form the strike assembly 18, Figures 3 and 4), a sensor assembly 112, 114 comprising a sensor 114 fixed within the space defined by the strike box of the strike assembly, the sensor coupled to an inside surface of the strike box (surface of the back panel on which the sensor is located, see Figure 4 above), the sensor configured to detect whether the portion of the extendable bolt of the latch is encompassed by the strike box (Figure 4 and Col. 7, lines 41-43).
In regards to claim 19, Leska et al. discloses that the sensor is coupled to the back panel of the strike box, having the inside surface (Figure 4).
In regards to claim 20, Leska et al. discloses a sensing component 112 carried by the bolt of the lock assembly.
In regards to claim 22, Leska et al. discloses that the sensor assembly further comprises a sensing component 112 carried by the extendable bolt.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolov (US-4904005) in view of Jiang (US Pub. No. 20120299314).
In regards to claim 1, Frolov discloses a sensor assembly for a lock assembly 17 of a door 15, the sensor assembly comprising: a strike assembly 22 including a base plate (see portion of Figure 3 below) and a strike box (box or enclosure portion of the strike assembly 22, 22a shown in the portion of Figure 3 below), the base plate formed with an aperture (see portion of Figure 3 below), the strike box formed with an opening (see portion of Figure 3 below) and a space (space within which a portion of bolt 20 is received, see portion of Figure 3 below) sized that shaped to receive a portion of a bolt 20 of the lock assembly therein (Figure 3), the space being defined in the strike box by a back panel, a first side panel, a second side panel, a top panel, and a bottom panel of the strike box (see portion of Figure 3 below, with the bottom panel located below the bolt 20 in Figure 3 and the top panel located above the bolt 20, as shown in Figure 1), the back panel being connected to and extending completely between the first side panel, the second side panel, the top panel, and the bottom panel so that the strike box completely encloses the space, but for the opening (Figures 1 and 3), the strike box fixedly connected to the base plate such that the aperture of the base plate permits access to the opening and the space of the strike box from an exterior of the strike plate (the strike box being fixedly connected to the base plate to form the strike assembly 22, Figures 1 and 3), a sensor (sensor or switch of which element 32 is a part, Col. 3, lines 42-57) having a sensor element 32 fixed within the space defined by the strike box of the strike assembly, the sensor element coupled to an inside surface of the strike box (surface of the back panel on which the sensor element is located, see portion of Figure 3 below), the sensor element configured to detect whether the portion of the bolt of the lock assembly has entered the space a sufficient distance so as to prevent removal of the portion of the bolt from the space when an opening force is applied to the door (when in the locked position as shown in Figure 3, the bolt 20 is not removable from the space by an opening force to swing the door open).  Frolov fails to disclose that the sensor as a whole is located in the space of the striker box.  Jiang teaches a sensor 227 located within a space defined by a strike member 22, 224 (Figure 2B) to cooperate with and detect whether a portion of a bolt 118 has entered the space (Figure 2B and Paragraphs 16-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the sensor in the space of the strike box so as to consolidate the structure and components of the strike assembly.

    PNG
    media_image4.png
    637
    763
    media_image4.png
    Greyscale

In regards to claim 17, Frolov discloses a lock assembly for a door 15, the lock assembly comprising: a latch assembly 17 coupled to the door (Figure 3) and including an extendable bolt 20; a strike assembly 22 coupled to a jamb 10 corresponding to the door (Figures 1 and 3), the strike assembly configured to receive a portion of the extendable bolt of the latch assembly to secure the door to the jambe (Figure 3), the strike assembly including a base plate (see portion of Figure 3 above) and a strike box (box or enclosure portion of the strike assembly 22, 22a shown in the portion of Figure 3 above), the base plate formed with an aperture (see portion of Figure 3 above), the strike box formed with an opening (see portion of Figure 3 above) and a space (space within which a portion of bolt 20 is received, see portion of Figure 3 above) sized that shaped to receive a portion of a bolt 20 of the lock assembly therein (Figure 3), the space being defined in the strike box by a back panel, a first side panel, a second side panel, a top panel, and a bottom panel of the strike box (see portion of Figure 3 above, with the bottom panel located below the bolt 20 in Figure 3 and the top panel located above the bolt 20, as shown in Figure 1), the back panel being connected to and extending completely between the first side panel, the second side panel, the top panel, and the bottom panel so that the strike box completely encloses the space, but for the opening (Figures 1 and 3), the strike box fixedly connected to the base plate such that the aperture of the base plate permits access to the opening and the space of the strike box from an exterior of the strike plate (the strike box being fixedly connected to the base plate to form the strike assembly 22, Figures 1 and 3), a sensor assembly (sensor assembly or switch assembly of which element 32 is a part, Col. 3, lines 43-58) having a sensor element 32 fixed within the space defined by the strike box of the strike assembly, the sensor element coupled to an inside surface of the strike box (surface of the back panel on which the sensor element is located, see portion of Figure 3 above), the sensor element configured to detect whether the portion of the extendable bolt of the latch assembly is encompassed by the strike box (Figure 3 and Col. 3, lines 17-30 and lines 43-58).  Frolov fails to disclose that the sensor as a whole is located in the space of the striker box.  Jiang teaches a sensor 227 located within a space defined by a strike member 22, 224 (Figure 2B) to cooperate with and detect whether a portion of a bolt 118 has entered the space (Figure 2B and Paragraphs 16-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the sensor in the space of the strike box so as to consolidate the structure and components of the strike assembly.
In regards to claim 19, Frolov in view of Jiang discloses that the sensor is coupled to the back panel of the strike box, having the inside surface (Figure 3 of Frolov).
In regards to claims 20-23, Jiang teaches a sensing component or magnet 212 carried by the bolt of the lock assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the sensor as a magnetic sensor that cooperates with a sensing component or magnet in the bolt since it is known in art to utilize magnets and magnet-sensing sensors to determine the position of a component, and would yield the predictable result of sensing the bolt of Frolov.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leska et al. (US-8814233) in view of Jiang (US Pub. No. 20120299314).  Leska et al. discloses the sensor assembly and lock assembly as applied to claims 1 and 17 above, but fails to disclose that the sensing component is a magnet, with the sensor being of the type that cooperates with a magnet.  Jiang teaches a bolt 118 carrying a sensing component 212 that is a magnet (Paragraph 16) so as to cooperate with a sensor 227 of a strike assembly (Figure 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to specify that the sensing component of Leska et al. is a magnet and the sensor of Leska et al. is a magnet-sensing sensor since it is known in art to utilize magnets and magnet-sensing sensors to determine the position of a component, and would yield the predictable result of sensing the bolt of Leska et al.
Response to Arguments
In light of applicant’s amendments to claims 1 and 17, the rejections of claims 1, 17, and 19 under 35 U.S.C. 102(a)(1) with Posey, set forth in the previous Office Action, are withdrawn.
Applicant's arguments filed March 31, 2022 regarding claims 1 and 17 and the Leska et al. reference have been fully considered but they are not persuasive.  In light of applicant’s amendments to claims 1 and 17, a new interpretation of the Leska et al. reference is applied to the claims in the current Office Action.  Also, in regards to applicant’s remarks on page 10 concerning the claim amendments and the Leska et al. reference, the examiner disagrees that Leska et al. does not disclose a strike box as defined in the claims.  The portion of the strike assembly 18 of Leska et al. having the panels recited in claims 1 and 17 is considered as the strike box, since it is a completely enclosed structure, having the recited panels, except for the opening into which the bolt extends, with the sensor coupled to an inside surface of the strike box.
In light of applicant’s amendments to claims 1 and 17, new rejections under 35 U.S.C. 103 with Frolov (US-4904005) in view of Jiang (US Pub. No. 20120299314) are set forth in the current Office Action.
The examiner appreciates applicant’s amendments to claim 19, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
In light of applicant’s amendments to claims 1 and 17, new rejections of claims 1 and 17 under 35 U.S.C. 112(b) and corresponding claim objections are set forth in the current Office Action.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 13, 2022